Title: Thomas Cooper to Thomas Jefferson, 20 March 1814
From: Cooper, Thomas
To: Jefferson, Thomas


          Dear Sir Carlisle March 20 1814
          I am much obliged by your two Letters, and instructed by the legal suggestions they contain. I never knew the origin of Christianity becoming parcel of the Laws of England before. I see the Judges of New York state are determined to engraft the Christian code with their State Code; but I hope some event will take place to bring this imposition into discussion.
			 There is in America a strange mixture of theoretical tolerance, and practical bigotry. A generation or two must die off, before things are set right.
          I have Bracton, but not Fleta. I am fully aware of the utility of such a book as you propose, but let it be ever so well written, who would buy it?
          This is a consideration, necessary 1st to the public utility of a book: and 2ly what is to me of no small consequence, to its private utility. Whatever book I write, must have two qualities, it must benefit my reputation, and benefit my pocket. For, I must subsist my family by literary exertion: my income as a chemical professor here, does not afford me half maintenance.
          I issued proposals, or rather for about two years, I have continued to issue proposals for what I deem a very useful work; namely a compilation of all such British reports (at full length) as bear upon the Law of our own country, with notes and references to home decisions: Leaving out, by the cases, corporation cases, franchise cases, pauper cases, bankrupt cases, cases of practice &c which must depend upon the wording of our Laws at home: I could by this means condense the body of reporters into little more than a third of the space. But I can find no Law bookseller to undertake it. Of my introductory lecture there has not been ante enough to pay the printer and paper maker, two thirds of their demands. so that however glad I should be to contribute to the Stock of public information, I must combine it if I can, with private emolument. But, many an enterprize of great pith and moment
          with this regard its current turns away
          losing the name of action.
          In the last number of the present volume of the Emporium (now printed) I have adopted your suggestion, and given a summary of the Law of patents with proposals for a new system. If any amelioration occurs, pray let me have the benefit of your opinion, and I will reconsider the subject in my next number. Also, it wd contribute to the improvement of the work and to all my views connected with it, if you would have the goodness to point out to me when you have leisure to look over it, any thing in the conduct of the work, that appears exceptionable, or that would contribute to its utility, or to extend its sale. I hope by the time I have done with it, to make it the Repository for information on the manufacturing subjects treated in it. I have this at heart; but I fear the sale will not continue to support the work, till I have exhausted my collections and my plans.
          Mr Ogilvie, who I find was for some time your neighbour, spent a week here. I was greatly pleased with his talent and his manners; but the political complexion of this place did not suit him, nor he
			 the people. There is, both here and in Baltimore, a  general, unspecific kind of rumour operating against him, about the bad tendency of his principles;
			 what
			 is meant, I could never ascertain; but I suspect he must have been, in the warmth of youthful research, too unguarded in his religious opinions expressions. Northward of Virginia at least, this is a crime of deep dye: and though the writ be obsolete, the spirit of burning heretics, religious or political, is not. It is here as else where, the
			 strongest among those who know the least, and feel the least, and care the least about religion of any sect or kind. Prudential motives have kept locked up a manuscript of mine, for these
			 fourteen
			 years, and will induce me one day or other to commit it to the fire. I really have not yet made up my mind, whether it be not in the order, and conformable to the will of providence, that for
			 some
			 centuries at least to come, men should be deceived by frauds and lies: and whether these be not necessary to keep them in good order, and whether a sudden blaze of truth would not do as much harm
			 to
			 the mass of mankind, as sudden emancipation to the negroes. I fear too, that experience will too well justify the comparison of the public to an Ass, kicking at any one who attempts to  ease him of his Burthens. If there were not an habitual pleasure attached to the act of doing good, independant of the all regard for the persons to whom you do it, very little would be done. I should say with the worldly-wise, si populus  vult decipi, decipiatur.
          I see the allied powers are entering France. I am glad of it. You do not like Buonaparte; nor I. But I am satisfied, a much stronger case might be made out in his defence for these last twenty years, than theirs. I sincerily hope, they may be cut up, and quarrel among themselves.
          I am grossly mistaken, if Russia does not again mean to become the head of an armed neutrality: which God grant. Adieu. Believe me with great respect and sincerity, your obliged friend.
          Thomas
            Cooper
        